Exhibit 10.2

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
November 19, 2012 by and between Wright Medical Group, Inc., a Delaware
corporation (“Parent”), and the undersigned Stockholder (the “Stockholder”) of
BioMimetic Therapeutics, Inc., a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Parent, Achilles Merger Subsidiary, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), Achilles Acquisition
Subsidiary, LLC, a Delaware limited liability company and a direct wholly owned
Subsidiary of Parent, and the Company have entered into an Agreement and Plan of
Merger of even date herewith (as it may be amended from time to time, the
“Merger Agreement”), which provides for, among other things, the merger of
Merger Sub with and into the Company (the “Merger”) with the Company continuing
as the surviving corporation of the Merger and pursuant to which all outstanding
shares of capital stock of the Company will be converted into the right to
receive the consideration set forth in the Merger Agreement (the “Merger
Consideration”).

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of that
number of shares of Company Common Stock (as defined in the Merger Agreement),
and, if applicable, the holder of one or more Company Options (as defined in the
Merger Agreement) to purchase that number of shares of Company Common Stock, in
each case, as set forth on the signature page of this Agreement.

WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, the Stockholder (in the Stockholder’s
capacity as such) has agreed to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to Article
IX thereof, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement, (iii) such
date and time as the Merger Agreement shall have been amended, without the
Stockholder’s consent, to adversely affect the Merger Consideration payable to
the Stockholder, or (iv) September 30, 2013.

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(c) “Shares” shall mean (i) all equity securities of the Company (including all
shares of Company Common Stock and all Company Options and other rights to
acquire shares of Company Common Stock) owned by the Stockholder as of the date
hereof, and (ii) all additional equity securities of the Company (including all
additional shares of Company Common Stock and all additional Company Options and
other rights to acquire shares of Company Common Stock) of which the Stockholder
acquires ownership during the period from the date of this Agreement through the
Expiration Date (including by way of stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares and the like).



--------------------------------------------------------------------------------

(d) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such Person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. During the term of this Agreement, the Stockholder
shall not Transfer (or cause or permit the Transfer of) any of the Shares, or
enter into any agreement relating thereto, except (i) by selling already-owned
Shares either to pay the exercise price upon the exercise of a Company Option or
to satisfy the Stockholder’s tax withholding obligation upon the exercise of a
Company Option, in each case as permitted by any Company Compensation and
Benefit Plan, (ii) transferring Shares to Affiliates, limited partners, members,
immediate family members, a trust established for the benefit of the Stockholder
and/or for the benefit of one or more members of the Stockholder’s immediate
family or charitable organizations or upon the death of the Stockholder,
provided that, as a condition to such Transfer, the recipient agrees to be bound
by this Agreement and delivers a Proxy (as defined below) in the form attached
hereto as Exhibit A, or (iii) with Parent’s prior written consent and in
Parent’s sole discretion. Any Transfer, or purported Transfer, of Shares in
breach or violation of this Agreement shall be void and of no force or effect.

(b) Transfer of Voting Rights. During the term of this Agreement, the
Stockholder shall not deposit (or cause or permit the deposit of) any Shares in
a voting trust or grant any proxy or enter into any voting agreement or similar
agreement in contravention of the obligations of the Stockholder under this
Agreement with respect to any of the Shares.

3. Agreement to Vote Shares.

(a) During the term of this Agreement, at every meeting of the stockholders of
the Company, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of Company, the
Stockholder (in the Stockholder’s capacity as such), to the extent not voted by
the Person(s) appointed under the Proxy, shall, or shall cause the holder of
record on any applicable record date to, vote all Shares that are then-owned by
such Stockholder and entitled to vote or act by written consent:

(i) in favor of the adoption of the Merger Agreement and in favor of the Merger
and any other transactions contemplated by the Merger Agreement;

(ii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Merger Agreement or the Merger or any
other transactions contemplated by the Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, reorganization or
recapitalization of or involving the Company or any of its Subsidiaries, (B) any
sale, lease or transfer of all or substantially all of the assets of the Company
or any of its Subsidiaries, (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
Subsidiaries, (D) any material change in the capitalization of the

 

- 2 -



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, or the corporate structure of the Company or
any of its Subsidiaries, (E) any Acquisition Proposal with respect to the
Company or any of its Subsidiaries, or (F) any other action that would
reasonably be expected to materially impede, interfere with, delay, postpone,
adversely affect the Merger or any other transactions contemplated by the Merger
Agreement.

The Stockholder shall retain at all times the right to vote its Shares in its
sole discretion and without any other limitation on any matters other than those
set forth in clauses (i), (ii) and (iii) that are at any time or from time to
time presented for consideration to the Company’s stockholders generally.

(b) In the event that a meeting of the stockholders of the Company is held, the
Stockholder shall, or shall cause the holder of record of the Shares on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.

(c) The Stockholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

4. Agreement Not to Exercise Appraisal Rights. The Stockholder shall not
exercise, and hereby irrevocably and unconditionally waives, any statutory
rights (including under Section 262 of the DGCL) to demand appraisal of any
Shares that may arise in connection with the Merger. Notwithstanding the
foregoing, nothing in this Section 4 shall constitute, or be deemed to
constitute, a waiver or release by the Stockholder of any claim or cause of
action against Parent or Merger Sub to the extent arising out of a breach of
this Agreement or the Merger Agreement by Parent.

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict the Stockholder
(or a designee of the Stockholder) who is a director or officer of the Company
from acting in such capacity or fulfilling the obligations of such office,
including by voting, in his capacity as a director or officer of the Company, in
the Stockholder’s (or its designee’s) sole discretion on any matter (it being
understood that this Agreement shall apply to the Stockholder solely in the
Stockholder’s capacity as a Stockholder of the Company), including with respect
to Section 7.2 of the Merger Agreement. In this regard, the Stockholder shall
not be deemed to make any agreement or understanding in this Agreement in the
Stockholder’s capacity as a director or officer of the Company, including with
respect to Section 7.2 of the Merger Agreement.

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares.

7. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as follows:

(a) Power; Binding Agreement. The Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform the Stockholder’s
obligations hereunder and under the Proxy and to consummate the transactions
contemplated hereby. This Agreement and the Proxy has been duly executed and
delivered by the Stockholder, and, assuming this Agreement constitutes a valid
and binding obligation of Parent, constitutes a valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms, except that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights generally and is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

- 3 -



--------------------------------------------------------------------------------

(b) No Conflicts. None of the execution and delivery by the Stockholder of this
Agreement or the Proxy, the performance by the Stockholder of its obligations
hereunder or under the Proxy or the consummation by the Stockholder of the
transactions contemplated hereby will (i) result in a violation or breach of any
agreement to which the Stockholder is a party or by which the Stockholder may be
bound, including any voting agreement or voting trust, except for violations,
breaches or defaults that would not in any material respect impair or adversely
effect the ability of the Stockholder to perform its obligations under this
Agreement, or (ii) violate any order, writ, injunction, decree, judgment, order,
statute, rule, or regulation applicable to the Stockholder.

(c) Ownership of Shares. The Stockholder (i) is the sole beneficial owner of the
shares of Company Common Stock set forth on the signature page of this
Agreement, all of which are free and clear of any liens, adverse claims,
charges, security interests, pledges or options, proxies, voting trusts or
agreements, understandings or agreements, or any other rights or encumbrances
whatsoever (“Encumbrances”), (ii) is the sole holder of the Company Options that
are exercisable for the number of shares of Company Common Stock set forth on
the signature page of this Agreement, all of which Company Options and shares of
Company Common Stock issuable upon the exercise or vesting of such Company
Options are, or in the case of Company Common Stock received upon exercise or
vesting of such Company Options after the date hereof will be, free and clear of
any Encumbrances, and (iii) except as set forth on the signature page to this
Agreement, does not own, beneficially or otherwise, any securities of the
Company other than the shares of Company Common Stock or Company Options, and
shares of Company Common Stock issuable upon the exercise or vesting of such
Company Options, set forth on the signature page of this Agreement.

(d) Voting Power. The Stockholder has or will have sole voting power, sole power
of disposition, sole power to issue instructions with respect to the matters set
forth herein and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

(e) No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder in his, her or its capacity
as such.

(f) No Legal Actions. The Stockholder agrees that the Stockholder will not in
the Stockholder’s capacity as a stockholder of the Company bring, commence,
institute, maintain, prosecute or voluntarily aid any action, claim, suit or
cause of action, in law or in equity, in any court or before any governmental
entity, which (i) challenges the validity of or seeks to enjoin the operation of
any provision of this Agreement or (ii) alleges that the execution and delivery
of this Agreement by the Stockholder, either alone or together with the other
Company voting agreements and proxies to be delivered in connection with the
execution of the Merger Agreement, or the approval of the Merger Agreement by
the board of directors of the Company, breaches any fiduciary duty of the board
of directors of the Company or any member thereof.

8. Certain Restrictions. The Stockholder shall not, directly or indirectly, take
any voluntary action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect in any material respect.

9. Disclosure. The Stockholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and, after providing the
Stockholder with a reasonable opportunity to review and comment upon, any press
release or other disclosure document that Parent reasonably

 

- 4 -



--------------------------------------------------------------------------------

determines to be necessary or desirable in connection with the Merger and any
transactions related to the Merger, the Stockholder’s identity and ownership of
Shares and the nature of the Stockholder’s commitments, arrangements and
understandings under this Agreement.

10. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. Except as provided in this Agreement, all rights,
ownership and economic benefits relating to the Shares shall remain vested in
and belong to the Stockholder.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
upon request of Parent, the Stockholder shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill such Stockholder’s obligations under this
Agreement.

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, in
furtherance of this Agreement, the Stockholder hereby authorizes the Company or
its counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares of the Stockholder (and that this
Agreement places limits on the voting and transfer of such Shares),subject to
the provisions hereof and provided that any such stop transfer order and notice
will immediately be withdrawn and terminated by Company following the Expiration
Date.

13. Termination. This Agreement and the Proxy, and all rights and obligations of
the parties hereunder and thereunder, shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 13 or elsewhere in this Agreement shall
relieve either party hereto from liability, or otherwise limit the liability of
either party hereto, for any intentional breach of this Agreement prior to such
termination; provided that in no event shall the Stockholder’s monetary damages
exceed the aggregate Merger Consideration to which they would be entitled
pursuant to the Merger Agreement; provided, further, that, the foregoing proviso
shall in no event impair or otherwise impact Parent’s right to seek specific
performance or injunctive relief pursuant to Section 14(d) below. This
Section 13 and Sections 1, 5, and 14 (as applicable) shall survive any
termination of this Agreement.

14. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any Governmental Entity of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the original intent of the parties hereto with respect to such provision.

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties (whether by operation of law or otherwise)
without prior written consent of the other.

(c) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of

 

- 5 -



--------------------------------------------------------------------------------

each of the parties hereto, or, in the case of a waiver, by an instrument signed
on behalf of the party waiving compliance. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or future exercise of any other right hereunder.

(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent shall be irreparably harmed and that there shall be no adequate remedy at
law for a violation of any of the covenants or agreements of the Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.

(e) Notices. Any notice, request, instruction or other communication under this
Agreement shall be in writing and delivered by hand or international courier
service, by facsimile (with written confirmation of transmission) or by
electronic mail, with a copy thereof delivered or sent as provided below:

If to Parent:

Wright Medical Group, Inc.

5677 Airline Road

Arlington, Tennessee 38002

Attention: Chief Executive Officer

Facsimile: (901) 867-4320

Wright Medical Group, Inc.

5677 Airline Road

Arlington, Tennessee 38002

Attention: General Counsel

Facsimile: (901) 867-4398

with copies (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

12235 El Camino Real

San Diego, California 92103-3002

Attention: Martin J. Waters, Esq.

Telecopy No.: (858) 350-2399

and:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market Street

Spear Tower, Suite 3300

San Francisco, California 94105-1126

Attention: Robert T. Ishii, Esq.

Telecopy No.: (415) 947-2099

 

- 6 -



--------------------------------------------------------------------------------

If to the Stockholder:

[Name]

[Address]

[Address]

Telecopy No.:

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Paul Kinsella

Telecopy No.: (617) 235-0822

(f) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(g) No Third Party Beneficiaries. This Agreement is not intended to confer and
does not confer upon any Person other than the parties hereto any rights or
remedies hereunder.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(i) Consent to Jurisdiction. Each of the parties hereto (a) irrevocably consents
to the service of the summons and complaint and any other process in any action
or proceeding relating to the this Agreement, the Proxy, or the agreements
delivered by the Stockholder in connection herewith or the transactions
contemplated hereby or thereby, for and on behalf of itself or any of its
properties or assets, in accordance with Section 14(e) or in such other manner
as may be permitted by applicable Law, and nothing in this Section 14(i) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable Law; (b) irrevocably and unconditionally consents and
submits itself and its properties and assets in any action or proceeding to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware (or,
only if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware) in the event any dispute or controversy arises out of this Agreement,
the Proxy, or the agreements delivered by the Stockholder in connection herewith
or the transactions contemplated hereby or thereby, or for recognition and
enforcement of any judgment in respect thereof; (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (d) agrees that any actions or proceedings
arising in connection with this Agreement, the Proxy or the agreements delivered
by the Stockholder in connection herewith or the transactions contemplated
hereby or thereby shall be brought, tried and determined only in the Court of
Chancery of the State of Delaware (or, only if the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware); (e) waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same; and (f) agrees that it will not

 

- 7 -



--------------------------------------------------------------------------------

bring any action relating to this Agreement, the Proxy or the agreements
delivered by the Stockholder in connection herewith or the transactions
contemplated hereby or thereby in any court other than the aforesaid courts.
Each of Parent and Stockholder agrees that a final judgment in any action or
proceeding in such courts as provided above shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

(j) Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

(k) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties hereto in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.

(l) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect or be deemed to affect the meaning or
interpretation of this Agreement.

(m) Expenses. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs and expenses.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(o) No Obligation to Exercise Company Options. Notwithstanding any provision of
this Agreement to the contrary, nothing in this Agreement shall obligate the
Stockholder to exercise any Company Options or other right to acquire any shares
of Company Common Stock.

[Remainder of Page Intentionally Left Blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

PARENT       STOCKHOLDER By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

          Shares beneficially owned as of the date hereof:      
                 shares of Company Common Stock                        shares of
Company Common Stock issuable upon exercise or vesting of Company Options

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned Stockholder (the “Stockholder”) of BioMimetic Therapeutics,
Inc., a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints Wright Medical Group, Inc., a Delaware
corporation (“Parent”), acting through any of its Chief Executive Officer, Chief
Financial Officer or General Counsel, as the sole and exclusive attorneys and
proxies of the undersigned to vote and exercise all voting and related rights
(to the full extent that the undersigned is entitled to do so) with respect to
all of the shares of capital stock of the Company that now are or hereafter may
be beneficially owned by the undersigned, and any and all other shares or equity
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy until the Expiration Date (as defined below); provided,
however, that such proxy and voting and related rights are expressly limited to
the matters discussed in clauses (i) through (iii) in the fourth paragraph of
this Irrevocable Proxy. Upon the undersigned’s execution of this Irrevocable
Proxy, any and all prior proxies given by the undersigned with respect to any
Shares are hereby revoked and the undersigned agrees not to grant any subsequent
proxies with respect to the Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between Parent and the undersigned
Stockholder (the “Voting Agreement”), and is granted as a condition and
inducement to the willingness of Parent and Achilles Merger Subsidiary, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”) to
enter into that certain Agreement and Plan of Merger of even date herewith (as
it may be amended from time to time, the “Merger Agreement”), among Parent,
Merger Sub, Achilles Acquisition Subsidiary, LLC, a Delaware limited liability
company and a direct wholly owned Subsidiary of Parent, and the Company. The
Merger Agreement provides for, among other things, the merger of Merger Sub with
and into the Company (the “Merger”) with the Company continuing as the surviving
corporation of the Merger and pursuant to which all outstanding shares of
capital stock of the Company will be converted into the right to receive the
consideration set forth in the Merger Agreement (the “Merger Consideration”).

As used herein, the term “Expiration Date” shall mean the earliest to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Article IX thereof, (ii) such date and time as the Merger
shall become effective in accordance with the terms and provisions of the Merger
Agreement, (iii) such date and time as the Merger Agreement shall have been
amended, without the Stockholder’s consent, to reduce the Merger Consideration
payable to the Stockholder or (iv) December 31, 2013.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting:

(i) in favor of the adoption of the Merger Agreement and in favor of the Merger
and any other transactions contemplated by the Merger Agreement;



--------------------------------------------------------------------------------

(ii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Merger Agreement or the Merger or any
other transactions contemplated by the Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, reorganization or
recapitalization of or involving the Company or any of its Subsidiaries, (B) any
sale, lease or transfer of all or substantially all of the assets of the Company
or any of its Subsidiaries, (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
Subsidiaries, (D) any material change in the capitalization of the Company or
any of its Subsidiaries, or the corporate structure of the Company or any of its
Subsidiaries, (E) any Acquisition Proposal with respect to the Company or any of
its Subsidiaries, or (F) any other action that would reasonably be expected to
materially impede, interfere with, delay, postpone or discourage the Merger or
any other transactions contemplated by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned Stockholder may vote the Shares in its sole
discretion on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and permitted assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and caused to be effective this
Irrevocable Proxy as of             , 2012.

 

STOCKHOLDER

By:  

 

Name:  

 